Name: 2005/84/Euratom:Council Decision of 24 January 2005 approving the accession of the European Atomic Energy Community to the Ã¢ Joint Convention on the Safety of Spent Fuel Management and on the Safety of Radioactive Waste ManagementÃ¢
 Type: Decision
 Subject Matter: international affairs;  electrical and nuclear industries;  environmental policy;  deterioration of the environment
 Date Published: 2005-02-03; 2006-06-13

 3.2.2005 EN Official Journal of the European Union L 30/10 COUNCIL DECISION of 24 January 2005 approving the accession of the European Atomic Energy Community to the Joint Convention on the Safety of Spent Fuel Management and on the Safety of Radioactive Waste Management (2005/84/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Joint Convention on the Safety of Spent Fuel Management and on the Safety of Radioactive Waste Management was open for signature from 29 September 1997 until its entry into force on 18 June 2001. (2) This Convention is now open for accession by regional organisations of an integration or other nature, provided that any such organisation is constituted by sovereign States and has competence in respect of the negotiation, conclusion and application of international agreements in matters covered by this Convention and the Community has chosen to accede. (3) In view of the tasks assigned to the Community by Chapter 3 Health and Safety of the Treaty establishing the European Atomic Energy Community, the accession of the European Atomic Energy Community to the Joint Convention should be approved. (4) When acceding to this Convention the European Atomic Energy Community will have to put forward a reservation with regard to the non-compliance of Article 12(1) of the Directive 92/3/Euratom on the supervision and control of shipments of radioactive waste between Member States and into and out of the Community (1) with the specific requirement in Article 27(1)(i) of the Joint Convention which requires the consent of the state of destination in the framework of transboundary movements. (5) When becoming party to this Convention, Article 39(4)(iii) of this Convention obliges such an organisation to communicate to the Depositary a declaration indicating which States are members thereof, which Articles of this Convention apply to it, and the extent of its competence in the field covered by those articles. (6) The competences, under the Joint Convention, of Member States as contracting parties to it will not be affected by the Community accession, HAS DECIDED AS FOLLOWS: Sole article 1. The accession of the European Atomic Energy Community to the Joint Convention on the Safety of Spent Fuel Management and on the Safety of Radioactive Waste Management is hereby approved. 2. The text of the declaration by the European Atomic Energy Community according to the provisions of Article 39(4)(iii) of the Joint Convention on the Safety of Spent Fuel Management and on the Safety of Radioactive Waste Management is attached to the present Decision. Done at Brussels, 24 January 2005. For the Council The President F. BODEN (1) OJ L 35, 12.2.1992, p. 24. ANNEX Declaration by the European Atomic Energy Community According to the provisions of Article 39(4)(iii) of the Joint Convention on the Safety of Spent Fuel Management and on the Safety of Radioactive Waste Management The following States are presently members of the European Atomic Energy Community: the Kingdom of Belgium, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Republic of Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden, the United Kingdom of Great Britain and Northern Ireland. The Community declares that Articles 1 to 16, 18, 19, 21 and 24 to 44 of the Joint Convention apply to it. The Community possesses competences, shared with the abovementioned Member States, in the fields covered by Articles 4, 6 to 11, 13 to 16, 19 and 24 to 28 of the Joint Convention as provided by the Treaty establishing the European Atomic Energy Community in Article 2(b) and the relevant Articles of Title II, Chapter 3, entitled Health and Safety.